 

Exhibit 10.1

 

AVADEL PHARMACEUTICALS PLC

 

February 16, 2018

 

The Bank of New York Mellon

Depositary Receipts

101 Barclay Street

New York, New York 10286

 

Re:         Avadel Pharmaceuticals plc – Private Placement of Exchangeable Notes

 

We refer to the Deposit Agreement dated as of January 3, 2017 (the “Deposit
Agreement”), among Avadel Pharmaceuticals plc (the “Company”), The Bank of New
York Mellon, as depositary (the “Depositary”), and all Owners and Holders from
time to time of American Depositary Shares (“ADSs”) issued thereunder, which
ADSs may be evidenced by American Depositary Receipts (“ADRs”). All capitalized
terms used but not defined in this letter agreement that are defined in the
Deposit Agreement shall have the meanings assigned to them in the Deposit
Agreement.

 

The Company and its subsidiary Avadel Finance Cayman Limited (“Avadel Finance”)
have entered into a purchase agreement in connection with the purchase and sale,
and initial resale in reliance on Rule 144A (“Rule 144A”) under the Securities
Act of 1933, as amended (the “Securities Act”), of Avadel Finance’s 4.50%
Exchangeable Senior Notes due 2023 (the “Notes”) in the aggregate principal
amount of US$143,750,000 which will be guaranteed on a senior unsecured basis by
the Company. The Notes will be exchangeable, at the option of the holder thereof
(such holder, an “Exchanging Noteholder”), for (i) cash, (ii) ADSs (the
“Exchange ADSs”) representing ordinary shares of the Company (“Exchange Shares”)
that will be deposited for delivery of such Exchange ADSs, with each Exchange
ADS representing one Exchange Share (subject to adjustment in accordance with
the Deposit Agreement), or (iii) a combination of cash and Exchange ADSs, as
provided in the Indenture, dated as of February 16, 2018 (the “Indenture”), by
and among the Company, Avadel Finance and The Bank of New York Mellon, as
trustee (the “Trustee”), registrar, paying agent and exchange agent. In certain
circumstances (as set forth below), Exchanging Noteholders will receive Exchange
ADSs that are subject to resale restrictions.

 

The Notes will be exchangeable only by Exchanging Noteholders that have duly
completed and executed the form of Exchange Notice attached as Annex B to this
letter agreement.

 

The Company and the Depositary hereby agree as follows:

 

1.           So long as Notes bear a legend restricting resales, those Notes
will have a CUSIP number or otherwise will be registered and held in a manner
that distinguishes those Notes from Notes that do not bear a legend of that kind
or Notes that bear a different legend restricting resales.

 

  

 

  

2.           Notwithstanding anything to the contrary in the Deposit Agreement,
the Depositary will accept deposits of the Exchange Shares by the Company or
Exchanging Noteholders as provided in this letter agreement, subject to the
terms and conditions of the Deposit Agreement (except to the extent inconsistent
herewith), and, prior to the date on which restrictions on resales of Notes
cease to apply (the “Resale Restriction Termination Date”), persons depositing
Exchange Shares shall not be required to represent and warrant that the Exchange
Shares, at the time of deposit, are not Restricted Securities.

 

3.           As a condition of the Depositary’s obligation to accept any
Exchange Shares for deposit, the Depositary will receive opinions (which may be
the opinion delivered to the initial purchaser on the date of issuance of the
Notes) of Irish (in the case of (i) through (iv) below) and United States (in
the case of (v) and (vi) below) counsels for the Company (which opinions may
contain customary limitations, qualifications, and assumptions) to the effect
that:

 

i.           The Exchange Shares are duly authorized, validly issued, fully paid
and non-assessable and are not issued in violation of any pre-emptive or similar
rights of the holders of outstanding securities of the Company.

 

ii.          The issuance and deposit of the Exchange Shares and the issuance
and delivery of Exchange ADSs representing such Exchange Shares as provided in
this letter agreement will not violate the articles of association or other
organizational documents of the Company or any law or regulation of any
governmental or regulatory authority in Ireland or require any consent or
approval of or filing with any governmental or regulatory authority in Ireland
that has not been given or made or that is not in full force and effect.

 

iii.         This letter agreement has been duly authorized, executed and
delivered by the Company.

 

iv.         The issuance and deposit of the Exchange Shares and the issuance and
delivery of Exchange ADSs representing such Exchange Shares as provided in this
letter agreement does not give rise to any stamp tax or similar transactional
taxes or governmental charges in Ireland that are or may become payable by the
Depositary or its Custodian.

 

v.          This letter agreement is enforceable against the Company in
accordance with its terms.

 

vi.          The issuance and delivery of Exchange Shares and Exchange ADSs
representing Exchange Shares upon exchange of Notes in accordance with the terms
of this letter agreement may be made without registration of those Exchange
Shares under the Securities Act.

 

4.           The Company or its agent, or the holder of Exchange Shares, as
applicable, will deliver to the Depositary delivery instructions for the
Exchange ADSs issuable upon each deposit by it of Exchange Shares.

 

 2 

 

  

5.           (a)          The Depositary shall deliver Exchange ADSs hereunder
upon (i) the deposit of Exchange Shares with the Custodian in accordance with
the provisions hereof, (ii) receipt by the Depositary of issuance instructions
in proper form, (iii) the receipt by the Depositary of a Notice of Exchange in
the form of Annex B to this letter agreement (or, in the case of a deposit of
Exchange Shares that occurs subsequent to the issuance of those Exchange Shares,
a certification and agreement containing representations, warranties and
covenants substantially identical to those set forth in that Annex B) signed by
or on behalf of each person acquiring any beneficial ownership of Exchange ADSs
and (iv) compliance with any other applicable provision of the Deposit
Agreement. Except to the extent inconsistent herewith, the provisions of the
Deposit Agreement shall apply in all respects to the Exchange ADSs issued with
respect to the Exchange Shares and this letter agreement, and such Exchange ADSs
and the registered holders thereof shall be entitled to the rights specified in
the Deposit Agreement.

 

(b)        Unless the Depositary has received an opinion from the U.S. counsel
for the Company to the effect that (i) the restrictive legend or legends may be
removed from all certificates evidencing Notes and Exchange ADSs and (ii) the
outstanding respective Notes and Exchange ADSs (and the Exchange Shares
represented thereby) may be resold in the United States free of all restrictions
and conditions without registration under the Securities Act (provided that such
opinion may contain customary limitations, qualifications, and assumptions,
including an assumption that the Note holders complied with the restrictions set
forth in the legend applicable to the Notes), Exchange Shares deposited with the
Depositary upon exchange of Notes (those Exchange Shares, “Restricted Exchange
Shares”) will be represented by a class of ADSs (the “Restricted Exchange ADSs”)
separate from the unrestricted ADSs that are outstanding under the Deposit
Agreement on the date of this letter agreement. The Restricted Exchange ADSs, if
certificated, will be evidenced by separate ADRs (“Restricted Exchange ADRs”)
that will bear, and Restricted Exchange ADSs, whether certificated or not, will
be subject to, the applicable legend set forth in Annex A to this letter
agreement. The Depositary will instruct the Custodian that, until otherwise
instructed by the Depositary pursuant to paragraph 8 of this letter agreement,
Restricted Exchange Shares that are deposited for issuance of Restricted
Exchange ADSs must be held separate from Shares held by the Custodian under the
Deposit Agreement that are not represented by Restricted Exchange ADSs.

 

6.           The Depositary will not register a transfer of Restricted Exchange
ADSs unless it has received (i) a certification and agreement signed by or on
behalf of the beneficial owner of the Restricted Exchange ADSs to be transferred
in the form of Annex C to this letter agreement and a certification and
agreement signed by or on behalf of the person or entity that, upon transfer,
will be the beneficial owner of the Restricted Exchange ADSs in the form of
Annex D to this letter agreement or (ii) an opinion of United States counsel to
the effect that the transfer may be effected without registration of the
Exchange Shares represented thereby under the Securities Act.

 

7.           The Depositary will not accept the surrender of Restricted Exchange
ADSs for the purpose of withdrawal unless it has received (i) a certification
and agreement signed by or on behalf of the person or entity that will be the
beneficial owner of the Deposited Securities upon withdrawal in the form of
Annex E to this letter agreement or (ii) an opinion of United States counsel to
the effect that the Deposited Securities may be delivered upon surrender of
those Restricted Exchange ADSs without registration of those Deposited
Securities under the Securities Act.

 

 3 

 

  

8.           If the Depositary has received an opinion from the U.S. counsel for
the Company to the effect that the applicable legend in the form of Annex A to
this letter agreement may be removed from the outstanding Restricted Exchange
ADRs and Restricted Exchange ADSs and that such ADRs and ADSs and the Restricted
Exchange Shares represented thereby may be resold in the United States free of
all restrictions and conditions without registration under the Securities Act
(provided that such opinion may contain customary assumptions, including an
assumption that the Note holders complied with the restrictions set forth in the
legend on the Notes and that the holders of Restricted Exchange ADSs complied
with the restrictions set forth in the legend applicable to the Restricted
Exchange ADSs), the Depositary will (i) notify the Custodian that such
Restricted Exchange Shares no longer need be held separately from Shares held
under the Deposit Agreement that are not Restricted Exchange Shares and (ii)
notify the Owner of Restricted Exchange ADSs that the restrictive legend no
longer applies to those Exchange ADSs and that any Restricted Exchange ADR may
be surrendered for delivery of an ADR that does not bear that restrictive
legend, and upon the surrender of any Restricted Exchange ADR pursuant to a
notification of that kind from the Depositary, the Depositary will effect the
delivery of an ADR without any legend restricting transfer and cancel the
Restricted Exchange ADR so surrendered.

 

9.           The Company agrees to pay the fees of the Depositary applicable to
deposits of Exchange Shares in accordance with Section 5.9 of the Deposit
Agreement.

 

10.         The Company acknowledges and agrees that, for purposes of Section
5.8 of the Deposit Agreement, acts performed or omitted in accordance with the
terms of this letter agreement will be acts performed or omitted pursuant to the
terms of the Deposit Agreement.

 

11.         This letter agreement shall be interpreted in accordance with, and
all rights hereunder shall be governed by, the laws of the State of New York.

 

12.         Sections 7.6 through 7.8 of the Deposit Agreement are incorporated
herein by reference, mutatis mutandis.

 

 4 

 

 

If the foregoing is in accordance with our understanding, kindly sign and return
a copy of this letter, whereupon it will constitute an agreement between the
Company and the Depositary as of the date of this letter.

 

  AVADEL PHARMACEUTICALS PLC

 

  By: /s/ Michael S. Anderson   Name:  Michael S. Anderson   Title:  Chief
Executive Officer

 

Agreed to as of the date set forth above:

 

THE BANK OF NEW YORK MELLON,     as Depositary  

 

By: /s/ Robert W. Goad     Name:  Robert W. Goad     Title:  Managing Director  

 

  

 

 

ANNEX A

FORM OF LEGEND FOR RESTRICTED EXCHANGE ADSs ISSUED ON EXCHANGE OF THE NOTES

 

THE ORDINARY SHARES (THE “SHARES”) REPRESENTED BY THE AMERICAN DEPOSITARY SHARES
[EVIDENCED HEREBY] [TO WHICH THIS CONFIRMATION RELATES] (THE “ADSs”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THOSE SHARES AND ADSs MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

(1)REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT),
THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT,
AND THAT IT AND ANY SUCH ACCOUNT IS NOT AN AFFILIATE OF AVADEL FINANCE CAYMAN
LIMITED (“AVADEL FINANCE”) OR AVADEL PHARMACEUTICALS PLC (THE “COMPANY”), AND

 

(2)AGREES FOR THE BENEFIT OF THE DEPOSITARY, THE COMPANY AND AVADEL FINANCE THAT
IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THOSE SHARES OR THOSE ADSs
OR ANY BENEFICIAL INTEREST THEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X)
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE OF THE 4.50% EXCHANGEABLE SENIOR
NOTES DUE 2023 OF AVADEL FINANCE OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY SUBSIDIARY THEREOF (INCLUDING AVADEL FINANCE),

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE).

 

  

 

  

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY, AVADEL FINANCE AND THE DEPOSITARY RESERVE THE RIGHT TO
REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS
MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
AVADEL FINANCE OR PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144
UNDER THE SECURITIES ACT) OF THE COMPANY OR AVADEL FINANCE DURING THE
IMMEDIATELY PRECEDING THREE MONTHS MAY PURCHASE, OTHERWISE ACQUIRE OR HOLD THE
ADSs OR A BENEFICIAL INTEREST THEREIN.

 

  

 

 

ANNEX B

FORM OF EXCHANGE NOTICE FOR NOTES

 

AVADEL FINANCE CAYMAN LIMITED

4.50% Exchangeable Senior Notes due 2023

 

To:Avadel Pharmaceuticals plc (“Avadel”)

Second Floor, Block 10, Unit 1, Blanchardstown Corporate Park

Ballycoolin, Dublin 15, Ireland

 

The Bank of New York Mellon, as ADS Depositary

The Bank of New York Mellon, as Exchange Agent

101 Barclay St., Floor 7E

New York, New York 10286

Fax: (212) 815-5603

 

The undersigned registered Holder of this Note hereby irrevocably exercises the
option to exchange this Note, or the portion hereof (that is $1,000 principal
amount or an integral multiple thereof, so long as the principal amount of the
Notes of the beneficial owner hereof not exchanged is at least $200,000) below
designated, for cash, ADSs or a combination of cash and ADSs, as applicable, in
accordance with the terms of the Indenture referred to in this Note, and directs
that any cash payable and any ADSs deliverable upon such exchange, together with
any cash for any fractional ADS, and any Notes representing any unexchanged
principal amount hereof, be issued and delivered to the registered Holder hereof
unless a different name has been indicated below, all in accordance with the
terms of the Indenture referred to in this Note, and directs the deposit of
Ordinary Shares for delivery of any ADSs pursuant to the Deposit Agreement. Any
amount required to be paid by the undersigned on account of interest accompanies
this Note. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Indenture.

 

Avadel has agreed to pay to the ADS Depositary any fee, costs and expenses
required to be paid in connection with the deposit of any Ordinary Shares upon
exchanges of Notes and the delivery of ADSs pursuant to the Deposit Agreement.
However, if any ADSs or any portion of this Note not exchanged are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
documentary, stamp or similar issue or transfer taxes, if any, in accordance
with ‎[Section 14.02(d)] and [‎Section 14.02(e)] of the Indenture.

 

[The undersigned certifies as follows:

 

1.           The undersigned acknowledges (and if the undersigned is acting for
the account of another person, that person has confirmed that it acknowledges)
that the ordinary shares represented by the securities received upon exchange of
this Note have not been and are not expected to be registered under the
Securities Act.

 

  

 

  

2.           The undersigned certifies that (a) it is a qualified institutional
buyer (as defined in Rule 144A under the Securities Act) acting for its own
account or for the account of one or more qualified institutional buyers, (b) it
(or each of those accounts) is not an Affiliate of the Company or Avadel and (c)
it is (or that account is or those accounts are, together) the sole beneficial
owner(s) of the Restricted Securities to be received upon exchange of this Note.

 

3.           The undersigned agrees (and if the undersigned is acting for the
account of another person, that person has confirmed that it agrees) that,
unless and until the undersigned (or such other account) is notified by the ADS
Depositary that the restrictive legend on such Restricted Security has been
removed from such security, the undersigned (and such other account) will not
offer, sell, pledge or otherwise transfer the Restricted Securities (or
securities represented by such Restricted Securities) except in accordance with
the restrictions set forth in that legend and any applicable securities laws of
the United States and any state thereof.]1

 

In the case of Physical Notes, the certificate numbers of the Notes to be
exchanged are as set forth below: __________________________

 

Dated:               Your signature:                 Signature                  
      Signature Guarantee    

 



 

1 Include bracketed language if the Note being exchanged is a Restricted
Security.

 

  

 

  

Signature(s) must be guaranteed by an “eligible guarantor institution” (banks,
stock brokers, savings and loan associations) with membership in an approved
signature guarantee medallion program pursuant to U.S. Securities and Exchange
Commission Rule 17Ad-15 if ADSs are to be issued, or Notes are to be delivered,
other than to and in the name of the registered Holder.

 

Fill in for registration of
ADSs if to be issued, and Notes if to be delivered, otherwise than
to the registered Holder.

          Name           Address               Please Print name and address
(including zip code number)       SOCIAL SECURITY OR TAXPAYER
IDENTIFICATION NUMBER            

 

Principal amount to be exchanged (if less than all): U.S.$______,000

 

NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

_________________________

Social Security or Other Taxpayer

Identification Number

 

  

 

  

ANNEX C

TRANSFEROR CERTIFICATION FOR RESTRICTED EXCHANGE ADSs

 

We refer to the Deposit Agreement dated as of January 3, 2017 (the “Deposit
Agreement”), among Avadel Pharmaceuticals plc (the “Company”), The Bank of New
York Mellon, as depositary (the “Depositary”), and all Owners and Holders from
time to time of American Depositary Shares (“ADSs”) issued thereunder, which
ADSs may be evidenced by American Depositary Receipts (“ADRs”). All capitalized
terms used but not defined in this letter agreement that are defined in the
Deposit Agreement shall have the meanings assigned to them in the Deposit
Agreement.

 

This certification and agreement is furnished in connection with a requested
registration of transfer from us (or an account for which we are acting) of ADSs
(the “Restricted Exchange ADSs”) that are subject to a legend that restricts
transfers of those ADSs and the Shares represented thereby (the “Restricted
Exchange Shares”).

 

1.           We acknowledge (and if we are acting for account of another person,
that person has confirmed that it acknowledges) that the Restricted Exchange
Shares represented by the Restricted Exchange ADSs have not been and are not
expected to be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”).

 

2.           We certify that we are a qualified institutional buyer (as defined
in Rule 144A under the Securities Act) acting for our own account or for the
account of one or more qualified institutional buyers, and we are not (and such
account or accounts are not) affiliates of the Company within the meaning of
Rule 144 under the Securities Act, and we (or such account or accounts) are the
sole beneficial owner(s) of the Restricted Exchange ADSs.

 

3.           We represent and warrant to the Company and the Depositary that the
requested transfer of the Restricted Exchange ADSs effects a resale of the
Restricted Exchange ADSs and the Restricted Exchange Shares represented thereby
to a person who we reasonably believe is not an affiliate of the Company within
the meaning of Rule 144 under the Securities Act and is a qualified
institutional buyer within the meaning of Rule 144A under the Securities Act in
a transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States.

 

  Very truly yours,       [NAME OF CERTIFYING ENTITY]

 

  By:       Name:     Title:

 

Dated:

 

  

 

  

ANNEX D

TRANSFEREE CERTIFICATION FOR RESTRICTED EXCHANGE ADSs

 

We refer to the Deposit Agreement dated as of January 3, 2017 (the “Deposit
Agreement”), among Avadel Pharmaceuticals plc (the “Company”), The Bank of New
York Mellon, as depositary (the “Depositary”), and all Owners and Holders from
time to time of American Depositary Shares (“ADSs”) issued thereunder, which
ADSs may be evidenced by American Depositary Receipts (“ADRs”). All capitalized
terms used but not defined in this letter agreement that are defined in the
Deposit Agreement shall have the meanings assigned to them in the Deposit
Agreement.

 

This certification and agreement is furnished in connection with a requested
registration of transfer to us of ADSs (the “Restricted Exchange ADSs”)
evidenced by a Receipt that bears a legend that restricts transfers of those
ADSs and the Shares represented thereby (the “Restricted Exchange Shares”).

 

1.           We acknowledge (and if we are acting for account of another person,
that person has confirmed that it acknowledges) that the Restricted Exchange
ADSs and the Restricted Exchange Shares represented thereby have not been and
are not expected to be registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”).

 

2.           We certify that we are a qualified institutional buyer (as defined
in Rule 144A under the Securities Act) acting for our own account or for the
account of one or more qualified institutional buyers, and we are not (and such
account or accounts are not) affiliates of the Company within the meaning of
Rule 144 under the Securities Act and, upon transfer, we (or such account or
accounts) will be the sole beneficial owner(s) of the Restricted Exchange ADSs.

 

  Very truly yours,       [NAME OF CERTIFYING ENTITY]

 

  By:       Name:     Title:

 

Dated:

 

  

 

 

ANNEX E

WITHDRAWAL CERTIFICATION FOR RESTRICTED EXCHANGE ADSs

 

We refer to the Deposit Agreement dated as of January 3, 2017 (the “Deposit
Agreement”), among Avadel Pharmaceuticals plc (the “Company”), The Bank of New
York Mellon, as depositary (the “Depositary”), and all Owners and Holders from
time to time of American Depositary Shares (“ADSs”) issued thereunder, which
ADSs may be evidenced by American Depositary Receipts (“ADRs”). All capitalized
terms used but not defined in this letter agreement that are defined in the
Deposit Agreement shall have the meanings assigned to them in the Deposit
Agreement.

 

1.           This certification and agreement is furnished in connection with a
surrender of ADSs (the “Restricted Exchange ADSs”) evidenced by a Receipt that
bears a legend that restricts transfers of those ADSs and the Shares represented
thereby (the “Restricted Exchange Shares”) for the purpose of withdrawal of such
Restricted Exchange Shares.

 

2.           We acknowledge (and if we are acting for the account of another
person, that person has confirmed that it acknowledges) that the Restricted
Exchange Shares have not been and are not expected to be registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”). We certify that
we are a qualified institutional buyer (as defined in Rule 144A under the
Securities Act) acting for our own account or the account of one or more
qualified institutional buyers, and either:

 

(i)    we have (or it has) sold or otherwise transferred, or agreed to sell or
otherwise transfer, and at or prior to the time of withdrawal will have sold or
otherwise transferred, the Restricted Exchange ADSs or the Restricted Exchange
Shares to a qualified institutional buyer in accordance with Rule 144A under the
Securities Act, and we are (or it is), or prior to such sale we were (or it
was), the beneficial owner of the Restricted Exchange ADSs, or

 

(ii)   we (or it) will be the beneficial owner of the Restricted Exchange Shares
upon withdrawal, and, accordingly, we agree (or if we are acting for the account
of one or more qualified institutional buyers, each such qualified institutional
buyer has confirmed to us that it agrees) that we (or it) will not offer, sell,
pledge or otherwise transfer the Restricted Securities except in accordance with
the restrictive legend applicable to the restricted ADS being surrendered.

 

  Very truly yours,       [NAME OF CERTIFYING ENTITY]

 

  By:       Name:     Title:

 

Dated:

 



  

